Citation Nr: 0916252	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-12 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initial compensable evaluation for 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Don E. McCown, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 14, 1973, to December 21, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
service connection was established for bronchiectasis in a 
June 2006 rating decision with a noncompensable evaluation.  
In January 2007, the Board remanded the claims for additional 
development.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In March 2009, the Veteran through his accredited 
representative waived RO consideration of his additional 
evidence.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in October 2008.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected bronchiectasis, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that this claim 
not be construed as a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claim.

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to November 23, 2005, the Veteran's service-
connected bronchiectasis was manifest by a post-
bronchodilator FEV-1 reading of 49 percent; from November 23, 
2005, the Veteran received on demand home oxygen therapy for 
his service-connected bronchiectasis at a rate of 2 
Liters/minute.


CONCLUSION OF LAW

The criteria for rating of 60 percent, but no higher, for 
bronchiectasis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2001 and April 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19  Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

It appears that the Veteran has been in receipt of Social 
Security Administration disability benefits since about 1991.  
Since the increased rating claim requires a determination of 
the impairment currently caused by the service connected lung 
disorder, the records from 1991 would have no impact on this 
decision; therefore, any failure on the part of VA to comply 
with the duty to assist and the duty to notify provisions 
under applicable law and regulations is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-
6845. 
(1) Pulmonary function tests (PFT's) are required to evaluate 
these conditions except: 
(i) When the results of a maximum exercise capacity test 
are of record and are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, evaluate based 
on alternative criteria.
(ii) When pulmonary hypertension (documented by an 
echocardiogram or cardiac catheterization), cor 
pulmonale, or right ventricular hypertrophy has been 
diagnosed.
        (iii) When there have been one or more episodes of acute 
respiratory failure. 
        (iv) When outpatient oxygen therapy is required. 
        
(2) If the DLCO (SB) (Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method) test is not of 
record, evaluate based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.

(3) When the PFT's are not consistent with clinical findings, 
evaluate based on the PFT's unless the examiner states why 
they are not a valid indication of respiratory functional 
impairment in a particular case.

(4) Post-bronchodilator studies are required when PFT's are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator pulmonary function tests are 
normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.

(5) When evaluating based on PFT's, use post-bronchodilator 
results in applying the evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results. In those cases, use the 
pre-bronchodilator values for rating purposes.

(6) When there is a disparity between the results of 
different PFT's (FEV-1 (Forced Expiratory Volume in one 
second), FVC (Forced Vital Capacity), etc.), so that the 
level of evaluation would differ depending on which test 
result is used, use the test result that the examiner states 
most accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 
percent, do not assign a compensable evaluation based on a 
decreased FEV-1/FVC ratio.

6600
Bronchitis, chronic:

FEV-1 less than 40 percent predicted, or; the 
ration of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; with Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure or requiring outpatient 
oxygen therapy
100

FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 
55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)
60

FEV-1 of 56 to 70 percent of predicted value, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 
to 65 percent predicted
30

FEV-1 of 71 to 80 percent of predicted value, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 
to 80 percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6600 (2008).

6601
Bronchiectasis

With incapacitating episodes of infection of at 
least six weeks total duration per year
100

With incapacitating episodes of infection of four 
to six week total duration per year, or; near 
constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic use almost 
continuously
60

With incapacitating episodes of infection of two 
to four weeks total duration per year, or; daily 
productive cough with sputum that is at times 
purulent or blood-tinged and that requires 
prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year
30

Intermittent productive cough with acute 
infection requiring a course of antibiotics at 
least twice a year
10

Or rate according to pulmonary impairment as for 
chronic bronchitis (DC6600)


NOTE:  An incapacitating episode is one that 
requires bedrest and treatment by a physician..

38 C.F.R. § 4.97, Diagnostic Code 6601 (2008).

Bronchiectasis

In this case, pulmonary function tests (PFTs) completed at a 
VA facility in June 2002 yielded FEV-1 results of 49 percent 
predicted (post-bronchodilator) and a FEV-1/FVC ration of 118 
percent.  The interpretation was moderate restrictive pattern 
with no response to bronchodilator.  A VA emergency room note 
from January 2004 shows that the Veteran had a two-week 
history of a cough productive of yellow sputum.

On VA fee-basis examination in June 2005, the Veteran 
reported coughing constantly.  He said that he had shortness 
of breath and some night sweats.  He used an albuterol 
inhaler three times daily.  The examiner observed diffuse 
wheezing.  PFTs revealed that post-broncodilator use, FVC was 
86 percent, and the FEV1/FVC ratio was 88 percent.

PFTs completed at a private facility on November 18, 2005, 
revealed FEV-1 result of 45 percent.  An additional test 
completed on November 22, 2005, yielded an FEV-1 result of 51 
percent.  However, from the reports, it appears that the 
measured values were taken pre-brochodilator use. 

A private hospital report from November 2005 indicates that 
the Veteran had daily sputum production.  It was noted that 
the Veteran was not currently on oxygen, although he did use 
an albuterol inhaler.  The examiner provided diagnoses of 
chronic obstructive pulmonary disease of a moderate to severe 
degree and cor pulmonale.  As the veteran was discharged from 
the hospital, arrangements were made for home oxygen at 2 
liters per minute.

On VA fee basis examination in October 2007, the Veteran 
reported experiencing coughing with sputum, night sweats, and 
pain in the chest on exertion.  He stated that if he took 10 
or more steps he needed supplemental oxygen.  It was noted 
that the Veteran took oxygen for his respiratory condition 
since 2004, as often as constantly a day.  On objective 
examination, the examiner observed that the Veteran used 
supplemental oxygen at 2.5 L/minute.  Examination of the 
heart did not reveal any evidence of cor pulmonale.  PFTs 
revealed that post-bronchodilator use, FVC was 65 percent, 
and the FEV1/FVC ratio was not provided.  The examiner 
changed the Veteran's diagnosis from bronchiectasis to severe 
chronic obstructive pulmonary disease.  It was noted that the 
veteran was on 2 liters of oxygen via nasal canula, on 
demand.

According to the criteria listed for Diagnostic Code 6601, in 
order to receive a compensable evaluation, there must be an 
acute infection of bronchiectasis which requires a course of 
antibiotics at least twice a year.  As reviewed above, the 
evidence of record does not show that the Veteran has 
suffered from an acute infection of bronchiectasis which 
requires a course of antibiotics at least twice a year.  
Therefore, it would appear that a noncompensable evaluation 
would be warranted under Diagnostic Code 6601.

However, Diagnostic Code 6601 indicates that bronchiectasis 
can be evaluated under Diagnostic Code 6600 as well.  
According to Diagnostic Code 6600, a 60 percent evaluation is 
warranted when FEV-1 is 40 to 55 percent predicted.  Here, 
pulmonary testing completed in June 2002 yielded an FEV-1 
result of 49 percent predicted.  FEV-1 results obtained in 
November 2005 were obtained without use of a bronchodilator, 
and are not valid.  Thus, prior to November 23, 2005, a 60 
percent evaluation (but no higher) is warranted under 
Diagnostic Code 6600.

Pursuant to 38 C.F.R. § 4.96, pulmonary function tests are 
not required when outpatient oxygen therapy is required.  
According to a private treatment record, when the Veteran was 
discharged from the hospital on November 23, 2005, 
arrangements were made for him to be put on home oxygen at 2 
liters per minute nasal canula.  VA fee-basis examination in 
October 2007 confirmed that the Veteran was on home oxygen, 
on demand.  According to Diagnostic Code 6600, when a Veteran 
requires 15 to 20 ml/kg/min (the equivalent of 1.5 to 
2.0/L/min), a 60 percent rating is merited.  PFTs reflect 
findings equivalent of no greater than a 30 percent rating.  
However, because of the on demand oxygen use, the Board 
declines to reduce that rating below 60 percent.  Thus, from 
November 23, 2005, a 60 percent evaluation is warranted under 
Diagnostic Code 6600.  

The Board also finds that prior to November 23, 2005, there 
is no evidence of any unusual or exceptional circumstances, 
such as frequent periods of hospitalization related solely to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The medical evidence shows the Veteran suffers from 
numerous non-service-connected disorders in addition to his 
service-connected bronchiectasis.  The evaluations assigned 
under the Rating Schedule criteria are adequate for the level 
of disability demonstrated for bronchiectasis.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 60 percent, but no 
higher, for bronchiectasis is granted, subject to the 
regulations governing the payment of monetary benefits.




REMAND

A review of the claims file indicates that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, neither the decision awarding the Veteran 
SSA benefits nor the records on which that decision was based 
have been associated with the claims file.  VA has a duty to 
assist in gathering Social Security records when put on 
notice that the Veteran is receiving Social Security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Therefore, the RO should obtain the Veteran's SSA records and 
the accompanying medical records and associate them with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his claimed disorders.  After the Veteran 
has signed the appropriate releases, 
those records not already of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the Veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


